 


109 HR 4506 IH: To amend the USA PATRIOT ACT to extend the sunset of certain provisions of that Act and the lone wolf provision of the Intelligence Reform and Terrorism Prevention Act of 2004 to March 31, 2006.
U.S. House of Representatives
2005-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4506 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2005 
Mr. Conyers (for himself, Mr. Berman, Mr. Nadler, Mr. Scott of Virginia, Ms. Zoe Lofgren of California, Mr. Dingell, Mr. Frank of Massachusetts, and Ms. Harman) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce, Select Intelligence (Permanent Select), and International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the USA PATRIOT ACT to extend the sunset of certain provisions of that Act and the lone wolf provision of the Intelligence Reform and Terrorism Prevention Act of 2004 to March 31, 2006. 
 
 
1.Extension of sunset of certain provisions of the USA PATRIOT ACT and the lone wolf provision of the Intelligence Reform and Terrorism Prevention Act of 2004Section 224(a) of the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (Public Law 107–56; 115 Stat. 295) is amended by striking December 31, 2005 and inserting March 31, 2006.  
 
